The opinion of the court was delivered by
Mintubn, J.
The petitioners apply for a summary review of their convictions under the Disorderly act by the recorder of North Bergen. The gravamen of the conviction was that they loitered on the highway and interfered with persons lawfully thereon. The complaints against them are defective, in that the particulars of the offense are not specified with sufficient particularity and certainty to inform the petitioners of the places and circumstances upon which the allegations are founded. The petitioners are entitled to be so informed in order that they may be able to- prepare their defense upon the merits. State v. Hatfield, 87 N. J. L. 124; State v. Allgor, 78 Id. 313.
The result is that the convictions below will be set aside.